Citation Nr: 0605651	
Decision Date: 02/28/06    Archive Date: 03/01/06	

DOCKET NO.  05-15 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a chronic headache 
disability. 

2.  Entitlement to service connection for residuals of neck 
injury. 



REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney








INTRODUCTION

The veteran served on active military duty from June 1964 to 
March 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Lincoln, Nebraska.  In that decision, the RO denied the 
issues of entitlement to service connection for a chronic 
headache disability and for residuals of a neck injury.  



FINDINGS OF FACT

1.  VA has provided all required notice and has obtained all 
relevant evidence necessary for an equitable disposition of 
the issues on appeal.  

2.  A chronic headache disability was not shown to be present 
during service or until many years thereafter, nor may any 
current chronic headache disability be associated with such 
service.

3.  The degenerative joint disease of the veteran's neck with 
intermittent radicular symptoms of the left upper extremity 
was not manifested during active military duty or until many 
years thereafter and is not otherwise associated with such 
service.  


CONCLUSIONS OF LAW

1.  A chronic headache disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).  

2.  Residuals of the neck injury were not incurred in or 
aggravated by active service, nor may arthritis of the 
cervical spine be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claimant in accordance 
with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

VA satisfied its duty to notify by means of a letter issued 
to the veteran in December 2004 and the subsequent rating 
action in February 2005 and the statement of the case in 
April 2005.  These documents informed the veteran of the 
information and evidence required to substantiate the claim, 
and of his and VA's respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in his possession, pertinent to the appeal, to 
VA.  

The December 2004 letter was furnished to the veteran prior 
to the initial denial of the issues on appeal in February 
2005.  Thus, the timing requirements of VCAA notification 
have been met.  

Duty to Assist

With regard to the duty to assist, the Board notes that the 
record contains the veteran's service medical records as well 
as a private physician's statement and VA outpatient records.  
The record also contains two lay affidavits submitted on 
behalf of the appellant.  The Board has carefully reviewed 
the assembled evidence and concludes that the appellant has 
not identified further evidence not already of record that 
could be obtained.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and that no further development is required to comply 
with the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.  

Legal Criteria and Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may also be warranted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Degenerative arthritis of the neck, if 
manifest to a degree of 10 percent within one year after 
separation from active duty, may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or in certain circumstances, lay 
evidence of inservice incurrence of a disease or injury; and 
(3) medical evidence of a nexus between the claimed inservice 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The veteran, whose active service was from June 1964 to March 
1967, essentially contends that he suffered a traumatic neck 
and head injury when he fell off a truck during service.  He 
asserts that, since that time, he has suffered from chronic 
neck disability as well as headaches.  Also of record are two 
statements from former service comrades of the veteran who 
essentially assert that he had fallen off a military truck 
during his active service and had sustained head and/or neck 
injury in service.  

The veteran's service medical records are entirely negative 
with respect to complaints or findings of neck pathology.  
While the service medical records disclose that, on one 
occasion in March 1966, the veteran was seen with complaints 
of headache, sore throat and a cough, these symptoms were 
associated with an upper respiratory infection.  Further, no 
neck or headache pathology was shown at the service 
separation examination which was conducted in February 1967.  
In fact, at that time, the veteran made no complaints 
concerning his neck and specifically denied ever having 
experienced frequent or severe headaches.  

According to VA outpatient records, in July 2002, the veteran 
was evaluated for multiple complaints.  It was noted at that 
time that the veteran had been on disability retirement from 
previous railroad employment due to musculoskeletal problems.  
It was indicated that the veteran had degenerative arthritis 
of the neck, which the veteran attributed to jumping off 
equipment and walking on concrete in the course of his 
occupation with the Railroad.  No reference was made to any 
prior trauma which had purportedly occurred in the military.  

In an August 2004 statement, a private physician reported 
that the veteran suffered from headaches in the frontal 
aspect of his head and that he had had an injury during 
service when he fell out of a military vehicle and hit his 
head.  The physician reported that "the [veteran's] headaches 
could be resulting from his head injury when he was in the 
military."  

As noted above, the service medical records do not disclose 
any notation of neck disability.  In fact, the veteran 
himself has attributed the recent findings of degenerative 
arthritis of his neck to his post service occupation while 
working on the Railroad.  Although the veteran does 
apparently have a confirmed diagnosis of chronic neck 
disability (degenerative joint disease of the neck with 
intermittent radicular symptoms of the left upper extremity), 
there has been no medical opinion establishing a nexus 
between this current neck disability and his active service 
many years prior thereto.  

Furthermore, the Board acknowledges that the August 2004 
letter from a private physician provides competent evidence 
of a diagnosis of a chronic headache disability.  
Importantly, however, after carefully reviewing this 
statement, the Board finds that it is not sufficient to 
establish a nexus between the veteran's current chronic 
headache disability and his active military duty.  As the 
Board has discussed, the isolated complaint of headaches in 
March 1966 (during service) was associated with an upper 
respiratory infection.  In addition, the service medical 
records are completely negative for any evidence of injuries 
purportedly sustained in a truck accident.  The private 
physician's August 2004 hypothetical opinion that the 
veteran's chronic headache disability "could be" the result 
of the purported in-service accident is not probative because 
the opinion was made based on unsupported statements rather 
than confirmed facts.  See, Black v. Brown, 5 Vet. App. 177, 
180 (1995) (which holds that a medical opinion is inadequate 
when it is unsupported by clinical evidence).  See also, 
Kightly v. Brown, 6 Vet. App. 200 (1994) and Miller v. West, 
11 Vet. App. 345, 348 (1998) (which hold that medical 
opinions must be supported by clinical findings in the record 
and that conclusions of medical professionals which are not 
accompanied by a factual predicate in the record are not 
probative medical opinions).  Under such circumstances in the 
present case, therefore, the Board must conclude that the 
veteran's current chronic headache disability, which was 
initially diagnosed many years after his active military 
duty, is not associated in any way to such service.  

The Board is sympathetic to the veteran's contentions.  
However, the veteran, as a lay person, is not competent to 
express an opinion concerning the etiology of his neck 
disability and chronic headache disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  See also 38 C.F.R. 
§ 3.159(a).  Simply put, in view of the evidentiary record 
and with the application of all pertinent governing criteria, 
the Board finds that there exists no basis upon which to 
predicate a grant of entitlement to service connection either 
for residuals of neck injury or for a chronic headache 
disability.  


ORDER

Service connection for a chronic headache disability is 
denied.

Service connection for residuals of a neck injury is denied.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


